tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date uec contact person o m identification_number telephone number employer_identification_number legend dear sir or madam this is in reply to a letter dated date from your legal_representative in which he requested certain rulings relative to the public charity status of b and c c is a private four-year co-educational liberal arts college it has been recognized as an organization described in sec_501 of the internal_revenue_code it is nota private_foundation because it is a school described in sec_509 and sec_170 b was formed and organized exclusively to receive and maintain funds the income and principle of which are used exclusively in support of the charitable and educational goals of c it has been recognized as an organization described in sec_501 of the code and as nota private_foundation because it is described in sec_509 b and c wish to make certain structural and organizational changes in their operations the directors of b intend to amend its organizational documents to change its tax-exempt purpose from that of serving as a supporting_organization of c under sec_509 to serving as a sec_501 educational_institution itself which will have exactly the same tax- exempt purposes that c has today it will directly operate an educational facility with a faculty curriculum student body and regular place of instruction furthermore b will assume ownership of the assets of c and continue to operate the educational programs currently being operated by c respectively b would be renamed c c would dissolve upon the approval of the directors and trustees of b and c in a letter dated date your legal_representative has stated that the directors of b and the trustees of c in a special meeting held on date approved a plan of dissolution which allows for the transfer of all of the assets and liabilities of c to b which it has agreed to accept and assume c will file the articles of dissolution on date to be effective on date b has represented that it will continue to exist and operate in accordance with its articles of incorporation and bylaws as amended pursuant to the reconfiguration in furtherance of its tax- exempt educational_purposes that it will continue to conduct all of the educational activities of c in exactly the same manner as c itself was conducting these activities immediately before its dissolution that c will continue to operate in furtherance of its tax-exempt educational_purposes until its actual dissolution that c and b will settle any outstanding issues with respect to its assumption of all outstanding liabilities of c and resolve any issues with respect to the assignment of various contracts to b sec_501 of the code provides for the exemption from federal_income_tax of an organization organized and operated exclusively for charitable and educational_purposes sec_509 of the code provides that a sec_501 organization shall be a private_foundation unless it is described in sec_509 through a sec_509 of the code describes an organization that is organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of organizations which are described in sec_509 or sec_509 sec_170 of the code describes a school as an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sections of the code imposes a tax on the unrelated_business_taxable_income of certain exempt_organizations including those exempt under sec_501 the facts of this case indicate that after the implementation of the contemplated changes b will continue to qualify for exempt status under sec_501 of the code after the transfer of assets from c to b b will operate a school that is an organization described within the meaning of sec_501 and which is not a private_foundation because it is described in sec_509 and sec_170 ii this transfer of assets would allow b to continue to fuifill the educational_purposes which were previously carried on by c from its inception it will directly operate an educational facility with a faculty curriculum student body and regular place of instruction moreover c will continue to operate as a school and fuifill its educational_purposes until it is officially dissolved and b will settle any outstanding issues with respect to its assumption of all outstanding liabilities of c and resolve any issues with respect to the assignment of various contracts to b lastly the transfer of assets and liabilities from c to b would not result in unrelated_trade_or_business because this is a transfer between two entities each of which is tax-exempt under sec_501 of the code and the assets of which will be used to further tax-exempt educational_purposes accordingly based on the facts and circumstances as stated above we rule as follows the consummation of the proposed transactions will not adversely affect the tax- exempt status of b under sec_501 of the code the consummation of the proposed transactions will not adversely affect the tax-exempt status of c under sec_501 of the code for the period ending with its actual dissolution under d law pursuant to the plan of dissolution at which time it will cease to exist as a d nonprofit corporation the consummation of the proposed transactions will not give rise to unrelated_business_taxable_income to either b or c under sections of the code following the consummation of the proposed transactions b will continue to qualify as an organization described in sec_501 of the code other than as a private_foundation described in sec_509 of the code and it will be classified as an educational_organization under sec_509 and sec_170 of the code following the consummation of the proposed transactions and the related transactions charitable_contributions to b will continue to be deductible by the donor under sec_170 sec_2055 sec_2106 and sec_2522 of the code revproc_75_50 1975_2_cb_587 sets forth guidelines and recordkeeping requirements for determining whether private_schools have racially nondiscriminatory policies as to students b must comply with this revenue_procedure to maintain its tax-exempt status this ruling does not purport to rule on any other present pending or future legal matters in which b and c may be involved we are informing the ohio te_ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely deretd v back gerald v sack manager exempt_organizations technical group
